Wheeler, J.
The right oí appeal to the District Court in this case falls within t lie principle of the decision of this court in the case of Titus v. Latimer, 5 Tex. It., 443, and repeated decisions subsequently made in which that decision has been affirmed. The appeal must consequently be dismissed. We liave looked into the statement of facts, and it is apprehended that were we to entertain the case for an adjudication on the merits, under the well-settled principles of law relative to what constitutes a national domicile and citizenship or residence in a country, as recognized by the decisions of this court, it must result unfavorably to the appellant. (Holliman v. Peebles, 1 Tex. R., 688, 689; The Republic v. Skidmore, 2 Id., 201; McIntyre v. Chappell, 4 Id., 187 ; Hardy v. DeLeon, 5 Id., 211.)
The case, however, is not before us in a manner to enable us to adjudicate that question ; but this intimation of opinion may save the party the expense of further litigating' his claim.
Appeal dismissed.